Filed 1/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 3







City of Bismarck, 		Plaintiff and Appellee



v.



Weston Kelvin Wells, 		Defendant and Appellant







No. 20170173







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable John W. Grinsteiner, Judge.



AFFIRMED.



Per Curiam.



Jason J. Hammes, Assistant City Attorney, Bismarck, ND, for plaintiff and appellee.



Chad R. McCabe, Bismarck, ND, for defendant and appellant.

City of Bismarck v. Wells

No. 20170173



Per Curiam.

[¶1]	Weston Wells appealed from a criminal judgment for actual physical control of a motor vehicle while under the influence of an intoxicating liquor entered upon a conditional guilty plea after the district court denied his motion to suppress.  On appeal, Wells argues the district court erred in denying his motion to suppress chemical test results because he was denied his statutory right to the reasonable opportunity to consult with counsel before deciding whether to submit to chemical testing.  We conclude the district court did not err in denying the motion to suppress evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
City of Dickinson v. Schank
, 2017 ND 81, ¶ 12, 892 N.W.2d 593.

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte